Title: From Thomas Jefferson to James Lyle, 24 December 1794
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Dec. 24. 94.

A second debtor, Robert Hawkins, called on me yesterday and paid me his second bond £41–15. Having no immediate conveyance to Richmond for this money, I send to Mr. Randolph, who is on his way there, an order to recieve a like sum lying ready for me in Richmond and to pay it to you together with Milliner’s £72-8-8 delivered him for you as mentioned in my former letter of which he is the bearer. Both to be placed to the credit of my bonds in the order in which they are payable. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

